LawRence, Judge:
The judicial history of this case is as follows:
1. Importer’s appeal for reappraisement was originally decided by the trial court in Florea & Co., Inc. v. United States, 11 Cust. Ct. 384, *537Reap. Dec. 5908, the appeal being dismissed pursuant to the provision in section 501 of the Tariff Act of 1930 which provides that:
* * * No such, appeal filed by the consignee or his agent shall be deemed valid, unless he has complied with all the provisions of this Act relating to the’ entry and appraisement of such merchandise. * * *
The Government contended that the importer had failed to comply with the numerous provisions of sections 481, 482, 484, and 485 of said act, which, it was alleged, must be complied with by the importer in order that its appeal may be deemed valid.
2. Upon application for review of said decision, this division was unanimous in holding the appeal to be valid. Moreover, a majority of the court was of the opinion that the importer had failed to make a prima jade case on the merits and on that ground affirmed the judgment of the trial court in dismissing the appeal. Florea & Co., Inc. v. United States, 15 Cust. Ct. 376, Reap. Dec. 6190.
3. On appeal by the importer to the United States Court of Customs and Patent Appeals, it was held that—
* * * Since no value was found by the trial court the clear duty of the division, when it held that it was error to dismiss the appeal for the reasons assigned by the trial court, was to reverse that judgment and remand the case to the trial court for proceedings in accordance with law.
Florea & Co., Inc. v. United States, 34 C. C. P. A. (Customs) 26, C. A. D. 339.
Parenthetically, it may be noted that inasmuch as the original appraisement was made prior to the enactment of the Customs Administrative Act of 1938, this case is governed by the provisions of the Tariff Act of June 17, 1930.
4. Upon remand, the case was again decided by the trial court, and as the only question then before it was whether the importer had established a statutory value for the merchandise different from that found by the appraiser, the court found, after examining the evidence, that the “record herein fails to establish any value for the instant merchandise different from that found by the appraiser, which I hold to be the proper dutiable value,” and judgment was entered accordingly. Florea & Co., Inc. v. United States, 17 Cust. Ct. 447, Reap. Dec. 6561.
5. The case is again before us upon application for review of the decision of the trial court on remand.
Briefly stated, the basic facts' are that appellant imported from Japan certain wool knit gloves and entered them at the invoice price of 6.10 yen per dozen ($1.76 U. S. currency) which it claimed to be the dutiable export value as defined in section 402 (d) of the Tariff Act of 1930. The appraiser found an export value of 5.90 yen per dozen ($1.70 U. S. currency). By virtue of a Presidential proclamation *538(69 Treas. Dec. 393, T. D. 48183) which declared that duty on wool knit gloves from Japan, valued at not more than $1.75 per dozen, shall be based upon the American selling price as defined in section 402 (g) of said act, the merchandise was appraised on that basis at $5.50 per dozen.
The contentions of the parties have been exhaustively reviewed upon oral argument and in briefs, and we have painstakingly examined the entire record. Upon the evidence before us we are of the opinion that appellant failed to make a prima, facie case and hence we see no reason for disturbing the finding of the trial court that the- — ■
* * * record herein fails to establish any value for the instant merchandise different from that found by the appraiser, which I hold to be the proper dutiable value. * * *
which finding and holding we adopt as our own. In view of this conclusion, we deem it unnecessary to discuss other contentions presented by appellant.
The judgment appealed from is therefore affirmed and judgment will be entered accordingly.